     Case 2:03-cv-01431-RCJ-PAL Document 3107 Filed 01/23/19 Page 1 of 2



 1                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 2
      IN RE WESTERN STATES WHOLESALE                         MDL DOCKET NO. 1566
 3    NATURAL GAS ANTITRUST                                  CV-S-03-1431-RCJ (PAL)
      LITIGATION                                             BASE FILE
 4

 5    THIS DOCUMENT RELATES TO:
 6
      Sinclair Oil Corporation v. ePrime, Inc. and           2:06-CV-0267-RCJ (PAL)
                                                             2:03-CV-01431-RCJ-PAL
 7    Xcel Energy, Inc.

 8                        STIPULATION OF DISMISSAL WITH PREJUDICE
 9            Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), and pursuant to a Confidential Settlement
10    Agreement and Mutual Release between Plaintiff, Sinclair Oil Corporation (“Sinclair”) and
11    Defendants Xcel Energy Inc. and e prime, Inc., Sinclair hereby dismisses this action as against
12    Xcel Energy Inc. and e prime Inc., with prejudice and without costs or attorneys’ fees to any party.
13

14            SO STIPULATED.

15

16    DATED this 23rd day of January, 2019.

17                                                   LEWIS ROCA ROTHGERBER CHRISTIE LLP

18                                                   /s/ Brent R. Cohen
                                                     Brent R. Cohen, Esq.
19                                                   Kris J. Kostolansky, Esq.
                                                     Diane R. Hazel, Esq.
20                                                   1200 Seventeenth Street, Suite 3000
                                                     Denver, CO 80202-5835
21                                                   Tel:      303.623.9000
                                                     Fax:      303.623.9222
22                                                   E-mail: bcohen@lrrc.com
                                                               kkosto@lrrc.com
23                                                             dhazel@lrrc.com
24                                                   Attorneys for Sinclair Oil Corporation
25

26

27
28


      107147239_1
     Case 2:03-cv-01431-RCJ-PAL Document 3107 Filed 01/23/19 Page 2 of 2



 1    DATED this 23rd day of January, 2019.
 2                                            McKOOL SMITH P.C.
 3
                                              /s/ Michael J. Miguel
 4                                            Michael John Miguel
                                              McKool Smith P.C.
 5                                            300 S. Grand Avenue
                                              Suite 2900
 6                                            Los Angeles, CA 90071
                                              Tel: 213.694.1030
 7                                            E-mail: mmiguel@mckoolsmith.com

 8                                            Attorney for Xcel Energy Inc. and e prime, Inc.

 9

10
      IT IS SO ORDERED this ______ dayofofJanuary,
                             24th day      ________________,
                                                   2019.     2019.
11

12

13

14
      ________________________________
15    HON. ROBERT C. JONES

16

17

18

19
20

21

22

23

24

25

26

27
28


      107147239_1                              -2-
